Title: Nicholas P. Trist to James Madison, 26 April 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    University
                                
                                April 26th. 27.
                            
                        
                        Calling by here in haste this morning, I am met by Mr Brockenbrough who calls me into his office, to show me
                            the enclosed. They are on a Subject of such deep interest, that I have asked his permission to send to you the letter
                            addressed to himself. It may turn out a God send. You will judge of the expediency for obtaining the opinion of Bowditch
                            & of Farrar; and of using every effort to close the door against all the numerous causes which may lead to an
                            unfortunate appointment, should it long remain open. It is the subject of a good deal of speculation & talk;
                            & I suspect, is, or soon will be, one of considerable intriguing. If I can afford you the least assistance in
                            this, or aught else, bear in mind, I pray you, what a sincere satisfaction I shall experience in rendering it. Accept my
                            affectionate salutations
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    I am myself exceedingly pleased with the tone of the prospectus. Can the importance of the circumstance of youth be overrated?